Exhibit 10.2
 
 
PURCHASE AGREEMENT
 
This Purchase Agreement (this “Agreement”), dated as of September __, 2009 (the
“Closing Date”) by and between Pashminadepot.com, Inc., a Florida corporation
(the “Company”), and each of those persons and entities, severally and not
jointly, who are signatories hereto (which persons and entities are hereinafter
collectively referred to as “Lenders” and each individually as a “Lender”).
 
W I T N E S S E T H:
 
WHEREAS, subject to the terms and conditions of this Agreement, the Company has
agreed to sell and issue to each Lender, and each Lender has agreed to purchase
from the Company, promissory notes (collectively, the “Notes”) of the Company in
the principal amount set forth opposite such Lender’s name on Schedule I hereto
in an offshore transaction negotiated outside the U.S. and to be consummated and
closed outside the U.S.
 
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties to this Agreement hereby agree as
follows:
 
1. Deliveries.
 
(a) On the closing date, each Lender shall deliver to the Company payment in the
amount set forth opposite such Lender’s name on Schedule I hereto by delivery of
a certified check payable to the Company or by wire transfer to the account of
the Company.
 
(b) On the closing date, the Company shall deliver to each Lender a Note in
substantially the form attached hereto as Exhibit 1 in the principal amount set
forth opposite such Lender’s name on Schedule I hereto.
 
2. Representations and Warranties of the Company.  The Company hereby represents
and warrants to each Lender as follows:
 
(a) Organization and Standing.  The Company is a corporation duly organized and
validly existing under, and by virtue of, the laws of Florida and is in good
standing under such laws.
 
(b) No Conflict.  This Agreement does not: (i) conflict with any provision of
the Company’s charter, or similar organizational documents or Bylaws; or (ii)
conflict with, or constitute a default (or an event which with notice or lapse
of time or both would become a default) under, or give to others any rights of
termination, amendment, acceleration or cancellation of, any agreement,
indenture, patent, patent license or instrument to which the Company is a party;
or (iii) result in a violation of any federal, state, local or foreign law,
rule, regulation, order, judgment or decree (including Federal and state
securities laws and regulations) applicable to the Company or by which any
property or asset of the Company is bound or affected.
 
 
 
1

--------------------------------------------------------------------------------

 
 
(c) Authorization.  The execution, delivery and performance of this Agreement by
the Company has been duly authorized by all requisite corporate action and
constitutes the valid and binding obligations of the Company enforceable in
accordance with its terms, subject as to enforcement of remedies to applicable
bankruptcy, insolvency, reorganization, or similar laws relating to or affecting
the enforcement of creditors’ rights.
 
(d) No Integrated Offering.   Neither the Company, nor any of its affiliates,
nor any person acting on its or their behalf has, directly or indirectly, made
any offers or sales of any security or solicited any offers to buy any security,
other than pursuant to this Agreement.
 
(e) No General Solicitation or Advertising in Regard to this Transaction.
Neither the Company nor any of its affiliates nor any person acting on its or
their behalf (a) has conducted or will conduct any general solicitation (as that
term is used in Rule 502(c) of Regulation D) or general advertising with respect
to any of the Securities, or (b) made any offers or sales of any security or
solicited any offers to buy any security under any circumstances that would
require registration of the Common Stock under the Securities Act of 1933, as
amended (the “Act”).
 
(f) Issuance.  The Notes will be duly and validly issued when issued, sold and
delivered at the closing in accordance with the terms of this Agreement.
 
(g) Communication of Offer.  The offer to sell the Securities was directly
communicated to the Lender by the Company.  At no time was such Lender presented
with or solicited by any leaflet, newspaper or magazine article, radio or
television advertisement, or any other form of general advertising or solicited
or invited to attend a promotional meeting otherwise than in connection and
concurrently with such communicated offer.
 
3. Representations and Warranties of Lender.  Each Lender, with respect to
itself only, represents and warrants to the Company as of the closing date that:
 
(a) All actions on the part of such Lender for the authorization, execution,
delivery and performance by such Lender of this Agreement have been taken, and
this Agreement constitutes a valid and binding obligation of such Lender,
enforceable in accordance with its terms, except as may be limited by applicable
bankruptcy, insolvency, reorganization, or similar laws relating to or affecting
the enforcement of creditors’ rights.
 
(b) Such Lender is acquiring the Notes for investment for such Lender’s own
account and not with a view to, or for resale in connection with, any
distribution. Such Lender understands that the Notes to be acquired have not
been registered under the Securities Act, by reason of a specific exemption from
the registration provisions of the Act which depends upon, among other things,
the bona fide nature of the investment intent as expressed herein.
 
 
 
2

--------------------------------------------------------------------------------

 
 
(c) Such Lender is an accredited investor, as defined in Rule 501 promulgated
under the Act.
 
(d) Such Lender is experienced in evaluating and investing in securities of
companies similarly situated to the Company, and acknowledges that such Lender
is able to fend for itself, can bear the economic risk of an investment in the
Notes, and has such knowledge and experience in financial or business matters
that such Lender is capable of evaluating the merits and risks of the investment
in the Notes.
 
(e) Such Lender believes it has received all the information such Lender
considers necessary or appropriate for deciding whether to purchase the Notes.
Such Lender has had an opportunity to ask questions and receive answers from the
Company regarding the terms and conditions of the offering of the Securities and
the business, properties, prospects and financial condition of the Company.
 
(f) Such Lender acknowledges that the Securities must be held indefinitely
unless subsequently registered under the Act or unless an exemption from such
registration is available. Such Lender is aware of the provisions of Rule 144
promulgated under the Act which permits limited resale of securities purchased
in a private placement subject to the satisfaction of certain conditions,
including, unless such Lender is an affiliate of the Company, among other
things, the availability of certain current public information about the
Company, the resale occurring not less than one year after a party has purchased
and paid for the securities to be sold, the sale being through a “broker’s
transaction” or in transactions directly with a “market maker,” and the number
of shares being sold during any three-month period not exceeding specified
limitations.
 
(g)           Any resale of the Securities during the “distribution compliance
period” as defined in Rule 902(f) to Regulation S shall only be made in
compliance with exemptions from registration afforded by Regulation S and any
such sale of the Securities in any jurisdiction outside of the United States
shall be made in compliance with the securities laws of such jurisdiction.
 
(h)           The Lender understands that the Securities are being offered and
sold in reliance on an exemption from the registration requirements of United
States federal and state securities laws under Regulation S promulgated under
the Securities Act and that the Company is relying upon the truth and accuracy
of the representations, warranties, agreements, acknowledgments and
understandings of  the undersigned set forth herein in order to determine the
applicability of such exemptions and the suitability of the Lender to acquire
the Securities.  In this regard, the undersigned represents, warrants and agrees
that:
 
1.           The Lender is not an U.S. Person (as defined below) and is not an
affiliate (as defined in Rule 501(b) under the Act) of the Company and is not
acquiring the Securities for the account or benefit of a U.S. Person.  A U.S.
Person means any one of the following:
 
•           any natural person resident in the United States of America;
 
•           any partnership or corporation organized or incorporated under the
laws of the United States of America;
 
•           any estate of which any executor or administrator is a U.S. person;
 
•           any trust of which any trustee is a U.S. person;
 
•           any agency or branch of a foreign entity located in the United
States of America;
 
•           any non-discretionary account or similar account (other than an
estate or trust) held by a dealer or other fiduciary for the benefit or account
of a U.S. person;
 
•           any discretionary account or similar account (other than an estate
or trust) held by a dealer or other fiduciary organized, incorporated or (if an
individual) resident in the United States of America; and
 
•           any partnership or corporation if:
 
 
 
3

--------------------------------------------------------------------------------

 
 
 
(A) organized or incorporated under the laws of any foreign jurisdiction; and
 
(B) formed by a U.S. person principally for the purpose of investing in
securities not registered under the Securities Act, unless it is organized or
incorporated, and owned, by accredited investors (as defined in Rule 501(a)
under the Securities Act) who are not natural persons, estates or trusts.
 
2.           At the time of the origination of contact concerning this Agreement
and the date of the execution and delivery of this Agreement, the Lender was
outside of the United States.


3. The Lender shall not, during the period commencing on the date of issuance of
the Securities and ending on the first anniversary of such date, or such shorter
period as may be permitted by Regulation S or other applicable securities law
(the “Restricted Period”), offer, sell, pledge or otherwise transfer the
Securities in the United States, or to a U.S. Person for the account or for the
benefit of a U.S. Person, or otherwise in a manner that is not in compliance
with Regulation S.
 
4.           The Lender shall, after expiration of the Restricted Period, offer,
sell, pledge or otherwise transfer the Securities only pursuant to registration
under the Act or an available exemption therefrom and, in accordance with all
applicable state and foreign securities laws.
 
5.           The Lender was not in the United States, engaged in, and prior to
the expiration of the Restricted Period will not engage in, any short selling of
or any hedging transaction with respect to the Securities, including without
limitation, any put, call or other option transaction, option writing or equity
swap.
 
6.           Neither the Lender nor or any person acting on the Lender’s behalf
has engaged, nor will engage, in any directed selling efforts to a U.S. Person
with respect to the Securities and the Lender and any person acting on the
Lender’s behalf have complied and will comply with the “offering restrictions”
requirements of Regulation S under the Act.
 
 
 
4

--------------------------------------------------------------------------------

 
 
7.           The transactions contemplated by this Agreement have not been pre
arranged with a buyer located in the United States or with a U.S. Person, and
are not part of a plan or scheme to evade the registration requirements of the
Act.
 
8.           Neither the Lender nor any person acting on the Lender’s behalf has
undertaken or carried out any activity for the purpose of, or that could
reasonably be expected to have the effect of, conditioning the market in the
United States, its territories or possessions, for any of the Securities.  The
Lender agrees not to cause any advertisement of the Securities to be published
in any newspaper or periodical or posted in any public place and not to issue
any circular relating to the Securities, except such advertisements that include
the statements required by Regulation S under the Act, and only offshore and not
in the U.S. or its territories, and only in compliance with any local applicable
securities laws.
 
(i)           Information on Company.   The Lender has been furnished with or
has had access at the EDGAR Website of the SEC to the Company's reports,
including the Form 10-K filed on July 22, 2009 for the fiscal year ended May 31,
2009, and the financial statements included therein, together with all
subsequent filings made with the SEC available at the EDGAR website, including
the Current Report on Form 8-K regarding the de-registration of the previous
auditor for the Company (hereinafter referred to collectively as the
"Reports").  In addition, the Lender may have received in writing from the
Company such other information concerning its operations, financial condition
and other matters as the Lender has requested in writing, , and considered all
factors the Lender deems material in deciding on the advisability of investing
in the Securities.
 
4. Legends.  The Notes issued pursuant to the terms hereof shall have endorsed
thereon a legend substantially as follows:
 
“THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933 AND MAY NOT
BE SOLD, OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN THE ABSENCE OF AN
EFFECTIVE REGISTRATION STATEMENT AS TO THE NOTE UNDER SAID ACT OR AN OPINION OF
COUNSEL SATISFACTORY TO THE COMPANY THAT SUCH REGISTRATION IS NOT REQUIRED.”
 
“TRANSFER OF THESE SECURITIES IS PROHIBITED, EXCEPT IN ACCORDANCE WITH THE
PROVISIONS OF REGULATION S, PURSUANT TO REGISTRATION UNDER THE SECURITIES ACT,
OR PURSUANT TO AVAILABLE EXEMPTION FROM REGISTRATION.  HEDGING TRANSACTIONS MAY
NOT BE CONDUCTED UNLESS IN COMPLIANCE WITH THE SECURITIES ACT.”
 
 
 
5

--------------------------------------------------------------------------------

 
 
5. General Provisions.
 
(a) Governing Law; Jurisdiction.  THIS AGREEMENT SHALL BE GOVERNED IN ALL
RESPECTS BY THE LAWS OF THE STATE OF NEW YORK WITHOUT REFERENCE TO PRINCIPLES OF
CONFLICTS OF LAWS.  COMPANY CONSENTS TO THE EXCLUSIVE JURISDICTION OF THE
FEDERAL OR STATE COURT LOCATED IN NEW YORK, NEW YORK WITH RESPECT TO ANY CLAIM
OR CONTROVERSY RELATED TO THE ENFORCEMENT OR INTERPRETATION OF THIS NOTE.
 
(b) Notices.  Any notice or other communication required or permitted to be
given hereunder shall be in writing by mail, facsimile or personal delivery and
shall be effective upon actual receipt of such notice.  The addresses for such
communications shall be as set forth below until notice is received that any
such address or contact information has been changed:
 
If to the Company:
 
9694 Royal Palm Boulevard
Coral Springs, Florida 33069
 
If to a Lender, to such address set forth opposite such Lender’s name of
Schedule I.

 
(c) Entire Agreement.  Except as otherwise provided herein, this Agreement, the
Note and the other documents delivered pursuant hereto constitute the full and
entire understanding and agreement between the parties with regard to the
subjects hereof and thereof.
 
(d) Amendment.  This Agreement may only be amended, waived, discharged or
terminated by a written instrument signed by the party against whom enforcement
of any such amendment, waiver, discharge or termination is sought.
 
(e) Successors and Assigns.  Except as otherwise expressly provided in this
Agreement, the provisions of this Agreement shall inure to the benefit of, and
be binding upon, the successors, assigns, heirs, executors and administrators of
the parties hereto.
 
(f) Severability.  In case any provision of this Agreement shall be invalid,
illegal or unenforceable, the validity, legality and enforceability of the
remaining provisions shall not in any way be affected or impaired thereby.
 
(g) Titles and Subtitles.  The titles of the Sections of this Agreement are for
convenience of reference only and are not to be considered in construing this
Agreement.
 
(h) Expenses.  The Company and Lender shall each bear their own expenses
incurred with respect to this transaction.
 
 
 
6

--------------------------------------------------------------------------------

 
 
(i) Counterparts.  This Agreement may be executed in any number of counterparts
and by facsimile, each of which shall be an original, but all of which together
shall be deemed to constitute one instrument.
 
(j) Counsel.  All parties hereto have been represented by counsel, and no
inference shall be drawn in favor of or against any party by virtue of the fact
that such party’s counsel was or was not the principal draftsman of this
Agreement.  Each of the parties has been provided the opportunity to be
represented by counsel of its choice and has been encouraged by counsel to seek
separate representation to the extent that it deems such desirable, but the
absence of such shall not be asserted as a basis for the enforceability or
interpretation of any of the terms or provisions of this Agreement.
 


 
[Signature Pages Follow; Remainder of Page Intentionally Omitted]
 
 
 
7

--------------------------------------------------------------------------------

 
 
[COMPANY SIGNATURE PAGES TO PURCHASE AGREEMENT]
 


 
IN WITNESS WHEREOF, the parties hereto have caused this Purchase Agreement to be
duly executed by their respective authorized signatories as of the date first
indicated above.
 
PASHMINADEPOT.COM, INC.
 
 By:_________________________________
 
     Name:
 
     Title:
 
 
 
1

--------------------------------------------------------------------------------

 
 
[LENDERS SIGNATURE PAGES TO PURCHASE AGREEMENT]
 
IN WITNESS WHEREOF, the undersigned have caused this Purchase Agreement to be
duly executed by their respective authorized signatories as of the date first
indicated above.
 


 


 
_________________________________
 


 
_________________________________
 


 


 


 


 


 


 


 


 


 
1

--------------------------------------------------------------------------------

 
 
Exhibit 1
 
Form of Promissory Note
 
 
 
2

--------------------------------------------------------------------------------

 
 
SCHEDULE I
 
Lenders
 
Note
Number
Original Principal Amount
Date of Issuance
Lender
(including address for notices)
1
$______
September __, 2009
         
2
$_____
September __, 2009
 





 
 
3